                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JOHN TURNAGE ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 18-cv-1035-jdp
 MATTHEW MARSKE,

         Respondent.


        Petitioner John Turnage seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than January 7, 2019. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately June 12, 2018 through the date

of the petition, December 12, 2018.




                                            ORDER

        IT IS ORDERED that:

                  1.   Petitioner John Turnage may have until January 7, 2019, to pay the $5

filing fee or submit a properly supported motion for leave to proceed without prepayment of

the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before January 7, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 13th day of December, 2018.

                                  BY THE COURT:

                                  /s/

                                  PETER OPPENEER
                                  Magistrate Judge
